310 S.W.3d 317 (2010)
STATE of Missouri, Respondent,
v.
Lamar D. QUARLES, Appellant.
No. WD 70334.
Missouri Court of Appeals, Western District.
May 25, 2010.
*318 Susan L. Hogan, Esq., Kansas City, MO, for appellant.
Shaun J. MacKelprang, Esq., and Jamie P. Rasmussen, Esq., for respondent.
Before: LISA WHITE HARDWICK, P.J., and JAMES M. SMART, JR. and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Lamar Quarles appeals his convictions after a jury trial of first-degree murder, first-degree robbery, and two counts of armed criminal action. Quarles contends that his convictions for first-degree murder and the associated armed criminal action count must be reversed, because there was insufficient evidence from which the jury could find that he deliberated before killing his victim. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).